—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint because defendants failed to meet their initial burden of establishing entitlement to judgment in their favor as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 562). Failure to make that showing requires denial of defendants’ motion, “regardless of the sufficiency of the opposing papers” (Winegrad, v New York Univ. Med. Ctr., 64 NY2d 851, 853). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.